Citation Nr: 1025773	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
VA benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970. He died in July 2005. The appellant is filing this appeal 
requesting recognition as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which determined that the appellant did not meet the 
criteria for recognition as the Veteran's surviving spouse for 
purpose of receipt of VA death benefits. 

While upon her May 2007 VA Form 9 (Substantive Appeal to the 
Board)               the appellant requested a Travel Board 
hearing at the RO, she then withdrew this request in July 2007. 
Hence, the consideration of this appeal may proceed without a 
hearing having been completed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.












REMAND

VA death benefits, including Dependency and Indemnity 
Compensation (DIC) and death pension, are payable to a veteran's 
surviving spouse. 38 U.S.C.A. §§ 1310, 1541 (West 2002 & Supp. 
2009).

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death and who 
has not remarried or (in cases not involving remarriage) has not 
since the death of the veteran, and after September 19, 1962, 
lived with another person and held himself or herself out openly 
to the public to be the spouse of such other person. 38 U.S.C.A. 
§ 101(3) (West 2002 & Supp. 2009); 38 C.F.R. § 3.50 (2009). 

DIC payable under 38 U.S.C.A. § 1310(a) may only be paid to a 
"surviving spouse" of a veteran who died on or after January 1, 
1957, who was married to the veteran: (1) before the expiration 
of 15 years after the termination of the period of service in 
which the injury or disease causing the death of the veteran was 
incurred or aggravated; (2) for one year or more; or (3) for any 
period of time if a child was born of the marriage, or was born 
to them before the marriage. 38 U.S.C.A. § 1304; 38 C.F.R. § 
3.54(c).

Death pension may be paid to a surviving spouse who was married 
to the veteran: (1) One year prior to the veteran's death, or (2) 
For any period of time if a child was born of the marriage, or 
was born to them before the marriage, or (3) For World War II 
veterans, if the marriage occurred before January 1, 1957. 38 
C.F.R.                § 3.54(a). 


The appellant and the Veteran were married in the State of 
Kentucky on             November [redacted], 2004. 

The Veteran died in July 2005. 

The appellant filed a formal application for death benefits in 
August 2005.              The appellant then filed a January 2006 
VA Form 21-686c (Declaration of Status of Dependents), upon which 
she indicated that she and the Veteran had not had any children 
together.

In this case, while the appellant and the Veteran indeed had a 
valid marriage under state law, there are additional requirements 
to establish one's status as a surviving spouse for VA purposes 
which were not met. The parties were not married for at least one 
full year prior to the death of the individual based upon whom 
benefits may be awarded. Nor did they have any joint children. No 
other applicable criterion was met, namely, regarding DIC as the 
parties were married more than 15 years after the Veteran's 
separation from service, and regarding death pension as this case 
does not involve a World War II veteran along with a marriage 
prior to January 1, 1957. 

Though based upon the dates of the parties' legally recognized 
marriage                   the appellant does not qualify as a 
surviving spouse, this does not end the inquiry into the issue of 
her basic eligibility to receive death benefits. Rather, the 
appellant contends that she and the Veteran lived together as 
husband and wife for approximately three years before their 
official marriage in November 2004, thus raising the question of 
whether the parties had a marriage that may be deemed valid even 
earlier than November [redacted], 2004. 

Applicable law further provides that where an attempted marriage 
of a claimant to a veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be deemed valid if: 
(a) The marriage occurred one year or more before the veteran 
died or existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage, and 
(b) The claimant entered into the marriage without knowledge of 
the legal impediment, and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of his 
or her death, and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a period 
prior to the veteran's death. 38 C.F.R. § 3.52. 
 
The term "legal impediment" under the above regulation has been 
interpreted in an opinion by the VA Office of General Counsel to 
include the requirement of a marriage ceremony by a jurisdiction 
which does not recognize common law marriage. See VAOPGCPREC 58-
91. This effectively means that an attempted common law marriage 
may be recognized as valid for VA purposes, even where not 
legally recognized in a particular jurisdiction, provided the 
claimant had no knowledge of that state law legal impediment.

Furthermore, where a surviving spouse has submitted proof of 
marriage and also meets the requirements of section 3.52, the 
claimant's signed statement that she had no knowledge of an 
impediment to a marriage to the veteran will be accepted as proof 
of the fact, in the absence of information to the contrary. 38 
C.F.R. § 3.205(c) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
also addressed this matter in Colon v. Brown, 9 Vet. App. 104, 
107-08 (1996), wherein it held that in cases where there is an 
impediment to entering into a common-law marriage, if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid. The Court then 
held that the claimant must be given an opportunity to submit a 
signed statement pursuant to 38 C.F.R. § 3.205 (c), indicating 
that she had no knowledge of an impediment to the marriage.


The State of Kentucky, in which the parties were married in 
November 2004,          does not recognize common law marriages. 
See KY.REV.STAT.ANN § 402.020 (marriage prohibited and void when 
not solemnized or contracted in the presence of an authorized 
person or society). See also Murphy v. Bown, 756 S.W.2d 149, 150 
(Ky. App. 1988).

As there is no recognized grounds for common law marriage in the 
jurisdiction in which the parties were married, the appellant may 
still attempt to recover under         the theory that there was 
an attempted common law marriage, of which she was unaware would 
not be legally sanctioned. As indicated, the appellant maintains 
that she and the Veteran held themselves out as husband and wife 
prior to their official marriage. Therefore, the appellant should 
be given an opportunity to establish that she had a "deemed 
valid" marriage recognizable for VA purposes.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the appellant 
and request that she provide evidence and 
information to establish a marriage "deemed 
valid" prior to her legal November 2004 
marriage to the Veteran, based on the status 
of a common law marital relationship. 

2.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal, based upon all 
additional evidence received. If the benefit 
sought on appeal is not granted,  the 
appellant and her representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

